DETAILED ACTION
Response to Amendment and 
Status of the Claims
1.	Applicant’s amendment and response, submitted December 14, 2021 has been reviewed by the examiner and entered of record in the file.  Claim 1 is cancelled, and claim 3 is amended. Claims 2-12 are present in the instant application. 
2.	As set forth in the previous Office Action, claims 1, 3-8, 11 and 12 are readable on the elected species.  Accordingly, Groups II and III, claims 2, 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Species of bacteria other than E. coli and species of antibiotics other than ampicillin are presently withdrawn from consideration as directed to non-elected species.

Previous Claim Rejections -35 USC § 112(b)

3.	Claims 1, 3-8, 11 and 12 were previously rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	In view of Applicant’s cancellation of claim 1 and amendatory changes to claim 3, the previous indefiniteness rejection is overcome and is withdrawn.

	New Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 3-8, 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	It is not clear what is embraced by the term “content” in line 5 of claim 3.  The term "content" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, i.e. does content refer to a portion of the antibiotic compound or a certain amount of the antibiotic, and if so, how much? Additionally, other aspects of indefiniteness of claim 3 are elaborated below:
It is also unclear what assay and how the increase in the content of the antibiotic is measured/assessed in the limitation “increase a content of the antibiotic entering into the bacteria” as recited in line 5 of claim 3. 
	Moreover, it is not clear from the claim how the succinic acid is “configured,” i.e. 
Applicant has not defined what is encompassed by the recitation “wherein the succinic acid is configured to…,” it is not clear what is encompassed by “configured,” i.e. has the succinic acid been modified or altered.


Previous Claim Rejections - 35 USC § 102
8.	Claim 1 was previously rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feng et al, (Food Sci Biotechnol. 2010).
	In view of Applicant’s cancellation of claim 1, the previous anticipatory rejection is overcome and is withdrawn.

Previous Claim Rejections - 35 USC § 103
9.	Claims 3-8, 11 and 12 were previously rejected under 35 U.S.C. 103 as being unpatentable over Feng et al, (Food Sci Biotechnol. 2010) in view of Zelman (web printout of thesis, https://www.brown.edu/research/labs 2009).
	Applicant’s arguments with respect to the rejection(s) of claims 3-8, 11 and 12 under 35 U.S.C. 103 over Feng et al in view of Zelman have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, please see below.

New Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

11.	Claims 3-8, 11 and 12 were previously rejected under 35 U.S.C. 103 as being unpatentable over Zuroff et al., BMC Microbiology 2010 (hereafter referred to as “Zuroff et al.”).
	Claim 3, as amended, is directed to a method for increasing the bactericidal effect of an antibiotic, comprising administering a combination of succinic acid and the antibiotic to bacteria, more specifically E. coli bacteria (claims 5 and 11 limit the type of bacteria), more specifically wherein the antibiotic is ampicillin (claims 6 and 12 limit the antibiotic), wherein the succinic acid is configured to increase sensitivity of the bacteria to the antibiotic and increase a content of the antibiotic entering into the bacteria (applying a broadest reasonable interpretation in view of the indefiniteness rejection above, the claim is interpreted as a method of increasing the bactericidal effect of an antibiotic, comprising administering a combination of succinic acid and the antibiotic to bacteria, wherein the succinic acid increases sensitivity of the bacteria to said antibiotic). Claim 4 limits wherein the bacteria are sensitive or drug-resistant. 

	Zuroff et al. test the antibiotic tolerance of Escherichia coli biofilms, in particular the effect of succinic acid on the antibiotic ampicillin in the drug-resistant E. coli biofilm, (page 4, left column, Figure 4).
	As such, Zuroff et al. teach a method of increasing the bactericidal effect of the antibiotic ampicillin, comprising administering a combination of succinic acid and ampicillin to E. coli bacteria, but do not explicitly teach wherein the administration of succinic acid increases the sensitivity of the E. coli to the ampicillin. 
In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) (The invention was directed to an epoxy impregnated fiber-reinforced printed circuit material. The applied prior art reference taught a printed circuit material similar to that of the claims but impregnated with polyester-imide resin instead of epoxy. The reference, however, disclosed that epoxy was known for this use, but that epoxy impregnated circuit boards have "relatively acceptable dimensional stability" and "some degree of flexibility," but are inferior to circuit boards impregnated with polyester-imide resins. The court upheld the rejection concluding that applicant’s argument that the reference teaches away from using epoxy was insufficient to overcome the rejection since "Gurley asserted no discovery beyond what was known in the art." 27 F.3d at 554, 31 USPQ2d at 1132.). Furthermore, "[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
	Thus it would have been obvious to one skilled in the art to try to administer succinic acid in a method of increasing the effect of ampicillin against E. coli bacteria.
	As such, claims 3-6, 11 and 12 are prima facie obvious.

	Claim 7 limits wherein the dose ratio of succinic acid to antibiotic is 1:0.0015 to 1:300. Claim 8 limits the dosage amount of succinic acid to 3 mg to 30 g.
In re Peterson, 315 F.3d at 1325 (Fed. Cir. 2005), "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” 
	Accordingly, claims 11 and 12 are prima facie obvious.

Conclusion
12.	In conclusion, claims 2-12 are present in the application, and claims 2, 9, and 10 are currently withdrawn from consideration. Claims 3-8, 11 and 12 are rejected. No claim is presently allowable.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611